DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A, claims 2-12 and 14-28 in the reply filed on March 31, 2022 is acknowledged. Claim 13 is withdrawn as directed towards one or more of non-elected species B-F. Claim 1 remains cancelled. The following is a complete response to the March 31, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-7, 10, 14-16, 18-26 and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sporri et al. (US Pat. No. 6,042,590).
Regarding claim 2, Sporri discloses a catheter comprising a flexible elongated shaft having a distal end and a proximal end (housing element 12), a resistive heating element located proximate the distal end of the shaft (heating element 14), the resistive heating element having a first length (the length of 14 forms a first length), and a plurality of index markers located along the shaft and proximal of the resistive heating element (see figures 1&2 with the markers at 24), wherein consecutive index markers of the plurality of index markers are spaced apart by a second length (the distal most and the next marker 24 are spaced by a second length).
	Regarding claim 3, Sporri provides that the second length is equal to the first length (given that the first length is not defined with respect to a specific structural start/end points, the first length can readily be defined as an arbitrary length equal to that of the spacing between the two markers 24).
	Regarding claim 4, Sporri provides that the second length is less than the first length (in taking the first length to be the entirety of the length of 14, such would then result in the distance between the two markers 24 being less than the length of 14).
Regarding claim 5, Sporri provides for an arrangement wherein the second length is approximately 0.1 centimeter to approximately 1.5 centimeters less than the first length (with selected values of the first length being in the range from 1cm to up to approximately 1.5 cm in view of the teaching in col. 6; 64-67, then a selected second length of the proximal two 24 markers would have a length within the 0.1 – 1.5cm less than first length range).
Regarding claim 6, Sporri provides that the second length is greater than the first length (given that the first length is not defined with respect to a specific structural start/end points, the first length can readily be defined as an arbitrary length less than the spacing between the two markers 24).
	Regarding claim 7, Sporri provides for a stop-treatment marker located on the shaft proximal of the resistive heating element and distal of the plurality of index markers, the stop-treatment marker being distinct from the plurality of index markers (proximal-most 24 is a distinct marker from the more proximal markers 24 as in figure 2).
Regarding claim 10, Sporri provides that the plurality of index markers comprises geometrically coded markers (via the geometry of each of the rings 24 on the shaft forming a code relative to the spacing of the device within the body).
	Regarding claim 14, Sporri provides that the resistive heating element comprises a coiled wire (see figures 3 and 4 providing for the coils of wire at 46).
	Regarding claim 15, Sporri provides that the resistive heating element has an adjustable active length (as broadly as claimed the adjustable active length may be provided by the length of the element 14 exposed through the hysteroscope as in col. 7; 45-47).
	Regarding claim 16, Sporri provides that the resistive heating element has an active region which is adjustable in size (as broadly as claimed the adjustable active region may be adjusted in size via the length of the element 14 exposed through the hysteroscope as in col. 7; 45-47).
	Regarding claim 18, Sporri provides for a temperature sensor positioned along the shaft, wherein the temperature sensor is configured to sense at least one of a temperature of the resistive heating element or a temperature of tissue in thermal communication with the resistive heating element (sensor 13 as in figure 1; see col. 7; 30-37).
	Regarding claim 19, Sporri provides for a system comprising a catheter comprising: a flexible elongated shaft having a distal end and a proximal end (12), a resistive heating element located proximate the distal end of the shaft (heating element 14), the resistive heating element having a first length (the length of 14 forms a first length), and a plurality of index markers located along the shaft and proximal of the resistive heating element (see figures 1&2 with the markers at 24), such that consecutive index markers of the plurality of index markers are spaced apart by a second length (the distal most and the next marker 24 are spaced by a second length), the second length comprising an indexing distance of the resistive heating element (via the second length having a correspondence to the length of the heating element), and an energy source configured to deliver power to the resistive heating element (18).
Regarding claim 20, Sporri provides that the second length is equal to the first length (given that the first length is not defined with respect to a specific structural start/end points, the first length can readily be defined as an arbitrary length equal to that of the spacing between the two markers 24).
	Regarding claim 21, Sporri provides that the second length is less than the first length (in taking the first length to be the entirety of the length of 14, such would then result in the distance between the two markers 24 being less than the length of 14).
Regarding claim 22, Sporri provides that the second length is greater than the first length (given that the first length is not defined with respect to a specific structural start/end points, the first length can readily be defined as an arbitrary length less than the spacing between the two markers 24).
Regarding claim 23, Sporri provides that the energy source comprises a controller (17), and the system further comprises a temperature sensor (sensor 13), and wherein the controller is configured to control delivery of the power to the resistive heating element based on a temperature sensed by the temperature sensor (see col. 7; 24- 8; 13).
	Regarding claim 24, Sporri provides for a stop- treatment marker located on the shaft proximal of the resistive heating element and distal of the plurality of index markers, the stop-treatment marker being distinct from the plurality of index markers (in an alternative interpretation, the section of shaft 12 proximal to the distal most 24 is a distinct marker given that it has a distinct appearance from the distal most 24).
Regarding claim 25, Sporri provides for an introducer sheath configured to receive the catheter (the hysteroscope as in col. 7; 45-47), where the stop-treatment marker has a length substantially equal to a length of the introducer sheath (as broadly as claimed, this length would be substantially equal to a length of the length of a hysteroscope for use in such a treatment).
Regarding claim 26, Sporri provides for a catheter comprising a flexible elongated shaft having a distal end and a proximal end (12), a coiled resistive heating element located proximate the distal end of the shaft (14), wherein the coiled resistive heating element has a total length of approximately 10 centimeters (with a longitudinal length of up to 5cm as in col. 6; 65-67 and a diameter of 2mm, the coiled wire would cover at least 10 centimeters thereby possessing an arbitrary total length that can be considered approximately 10cm), and wherein the coiled resistive heating element comprises an adjustable active length, the active length being adjustable between a first active length and a second active length greater than the first active length (as broadly as claimed the adjustable active region may be adjusted in size via the length of the element 14 exposed through the hysteroscope as in col. 7; 45-47),  a plurality of index markers located along the shaft and proximal of the coiled resistive heating element (markers 24), wherein consecutive index markers of the plurality of index markers are spaced apart by a marker spacing length equal to the first active length (as broadly as claimed, the spacing between the distal most 24 and next 24 can be considered the length of extension from the hysteroscope to equal the first active length), and a stop-treatment marker located on the shaft proximal of the resistive heating element and distal of the plurality of index markers, the stop-treatment marker being distinct from the plurality of index markers (the section of shaft 12 proximal to the distal most 24 is a distinct marker given that it has a distinct appearance from the distal most 24).
	Regarding claim 28, Sporri provides for  an energy source configured to deliver power to the resistive heating element (18).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sporri et al. (US Pat. No. 6,042,590) as applied to claim 2 above, and further in view of Iwami et al. (US Pat. Pub. 2003/0229298 A1).
Regarding claim 8, Sporri fails to provide that the plurality of index markers comprises alphanumeric markers. Iwami discloses an exemplary manner of placing markers on the shaft of a surgical device. Iwami specifically provides for the use of alphanumeric markers (see [0087]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the alphanumeric markers as in Iwami as the markers in Sporri. Iwami readily provides that a variety of known manners of providing a marker on the outer surface of a tubular shaft is well-known in the art (see [0087]) with each variant being equally operable and with a reasonable expectation of success to be visualized during use within the body so as to provide for detection of a depth of insertion of a catheter within the body.
Claim 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sporri et al. (US Pat. No. 6,042,590) as applied to claim 2 above, and further in view of Bolger et al. (US Pat. Pub. 5,437,290 A1).
	Regarding claims 9, 11 and 12, Sporri fails to specifically recite that the plurality of index markers comprises color coded markers (claim 9), at least one magnetic ink marker configured to be read by an external sensor (claim 11) or for at least one detent in the shaft (claim 12). Bolger discloses an exemplary manner of placing markers on the shaft of a surgical device. Bolger specifically provides for the use of color coded markers (see col. 7; 65 – col. 8; 2), at least one magnetic ink marker (see col. 8; 14-17) and at least one detect in the shaft (see col. 8; 2-5 with the etching/engraving). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized one of the marker types set forth in Bolger as the marker(s) in Sporri. Bolger readily provides that a variety of known manners of providing a marker on the outer surface of a tubular shaft is well-known in the art (see cols. 7 and 8) with each variant being equally operable and with a reasonable expectation of success to be visualized during use within the body so as to provide for detection of a depth of insertion of a catheter within the body.
Claims 17 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sporri et al. (US Pat. No. 6,042,590) as applied to claims 2 and 26 respective above, and further in view of Uchida et al. (US Pat. Pub. 2004/0127963 A1).

	Regarding claim 17, Sporri provides for a single heater section and fails to provide that the resistive heating element comprises a heater element comprising a plurality of separately operable heater sections which are arranged longitudinally along the first length. Uchida discloses a catheter system which provides for arrangements with a single heater section (see figure 6 with the single 46) or for a plurality of separable operable heater sections which are arrangement longitudinally along a length (See figures 9 and 10 with the plurality of 46 along the length; and see also [0107] and [0108]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize multiple heater sections along the first length in place of the single element as in Sporri so as to provide for an adjustable heating length. Sporri recognize different lengths of its heater element dependent on the size of the lumen to be treated. An adjustable length as in Uchida would accomplish multiple lengths with a single device thereby allowing the user to tailor multiple patients with a single device.
	Regarding claim 27, Sporri provides for a single heater section and fails to provide that the resistive heating element comprises a heater element comprising a plurality of separately operable heater sections which are arranged longitudinally along the shaft, and wherein the one or more heating sections of the plurality of heating sections are configured to be activated to adjust the active length of the resistive heating element . Uchida discloses a catheter system which provides for arrangements with a single heater section (see figure 6 with the single 46) or for a plurality of separable operable heater sections which are arrangement longitudinally along a length (See figures 9 and 10 with the plurality of 46 along the length; and see also [0107] and [0108]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize multiple heater sections along the first length in place of the single element as in Sporri so as to provide for an adjustable heating length. Sporri recognize different lengths of its heater element dependent on the size of the lumen to be treated. An adjustable length as in Uchida would accomplish multiple lengths with a single device thereby allowing the user to tailor multiple patients with a single device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794